 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8                      UNITED STATES DISTRICT COURT
 9     CENTRAL DISTRICT OF CALIFORNIA—SOUTHERN DIVISION
10
11   TEN-X, LLC, a Delaware limited                Case No. 8:18-cv-01476-JLS-DFM
12   liability company,
                                                   ORDER FOR VOLUNTARY
13                             Plaintiff,          DISMISSAL UNDER FEDERAL
14                                                 RULE OF CIVIL PROCEDURE
                vs.                                41(a)(1)(A)(ii)
15
     REILY ENTERPRISES LLC, a Florida
16   limited liability company; WILLIAM
     REILY, an individual, and DOES 1
17   through 6, inclusive,
18
                         Defendants.
19
20
21
22
23
24
25
26
27
28

                      ORDER FOR VOLUNTARY DISMISSAL UNDER [FRCP 41(a)]
 1          Pursuant to the stipulation of the parties and Federal Rule of Civil Procedure
 2   41(a)(1)(A)(ii), this Court orders that this entire federal civil action is dismissed
 3   without prejudice with each party bearing his/her/its own attorneys’ fees and costs
 4   and with no prevailing party finding for either party. The Clerk is directed to close
 5   the file.
 6
 7          IT IS SO ORDERED.
 8
 9    DATED: February 11, 2019                     JOSEPHINE L. STATON
10                                             HONORABLE JOSEPHINE L. STATON
                                               U.S. District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                        ORDER FOR VOLUNTARY DISMISSAL UNDER [FRCP 41(a)]
